NUMBER 13-05-381-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
 
                            IN RE: NANCY WALKER
 
 
 
                 ON PETITION FOR WRIT
OF MANDAMUS
 
 
 
                     MEMORANDUM OPINION
 
                       Before Justices Yañez, Castillo, and Garza
                            Per Curiam Memorandum Opinion[1]
                                                    
Relator Nancy Walker filed a request for temporary relief
staying trial court proceedings, and a petition for writ of mandamus in the
above cause on June 16, 2005.  That same
day, the Court requested a response from  the real party in interest, Richard
Walker.




The Court, having
examined and fully considered the petition for writ of mandamus and the response, is of the opinion that relator
has not shown herself entitled to the relief sought and that the requests should be denied.  See Tex.
R. App. P. 52.8(a).  The petition for writ of mandamus is
DENIED.  The request for emergency stay
of proceedings is DENIED AS MOOT. 
 
PER CURIAM
Memorandum Opinion  delivered and
filed
this
28th day of June 2005.
 
 
 
 




[1]See Tex. R.
App. P. 47.1.